         Case 1:17-cv-00428-BLW Document 34 Filed 10/03/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                             IN AND FOR THE DISTRICT OF IDAHO

 DANIELLE DORSCH,                                )
                                                 )
                Plaintiff,                       )
                                                 )   Case No. 1:17-cv-00428-BLW
        vs.                                      )
                                                 )   ORDER OF DISMISSAL
 STATE OF IDAHO DEPARTMENT OF                    )
 FISH AND GAME, a political subdivision of       )
 the State of Idaho; JOHN/JANE DOES I            )
 through X whose true identities are presently   )
 unknown;                                        )
                                                 )
                Defendants.                      )
                                                 )

       THIS MATTER having come before the Court on the stipulation of the parties (Dkt. 33)

and good cause appearing therefore,

       IT IS HEREBY ORDERED that the Stipulation of Dismissal (docket no. 33) is

APPROVED, and that the above-entitled matter be DISMISSED WITH PREJUDICE, each party

shall bear their own costs and attorney’s fees associated with the dismissal of the above-named

Defendants. The Clerk shall close this case.




ORDER OF DISMISSAL– P. 1
        Case 1:17-cv-00428-BLW Document 34 Filed 10/03/19 Page 2 of 2




                                         DATED: October 3, 2019




                                         _________________________
                                         B. Lynn Winmill
                                         United States District Judge




ORDER OF DISMISSAL– P. 2
